EMAS, J.
Maria Elena Abujasen appeals an order denying her motion to intervene, which was filed after the trial court’s entry of a final judgment of foreclosure, and after a sale of the foreclosed property. Given (1) our standard of review in this case1;(2) the general rule that intervention is not permitted post-final judgment2; and (3) the absence of a transcript of the hearing below3, we affirm the trial court’s order.
In doing so, however, we note Appellees candidly conceded, both in their brief and at oral argument, that because Appellant was a nonparty to the action, the final judgment in this case does not affect any ownership interest Appellant may have in the foreclosed property.
Affirmed.

.See Barnhill v. Fla. Microsoft Anti-Trust Litigation, 905 So.2d 195 (Fla. 3d DCA 2005) (order on motion to intervene is reviewed under abuse of discretion standard).


. See Dickinson v. Segal, 219 So.2d 435 (Fla.1969).


. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).